UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of For the quarterly period ended March 31, 2008 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer PSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesNo P Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2, 3 and 4 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q March 31, 2008 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 2 Condensed consolidated balance sheet. 3-4 Condensed consolidated statement of cash flows. 5 Condensed consolidated statement of partners’ capital and comprehensive income. 6 Notes to condensed consolidated financial statements. 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 21 ITEM 4. Controls and Procedures. 21 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 22 ITEM 1A.Risk Factors. 22 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 23 ITEM 3.Defaults Upon Senior Securities. 23 ITEM 4.Submission of Matters to a Vote of Security Holders. 23 ITEM 5.Other Information. 23 ITEM 6. Exhibits. 23 SIGNATURES 25 1 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2008 2007 (In thousands) Operating revenue Transportation and storage of natural gas $ 153,382 $ 133,705 LNG terminalling revenue 30,890 32,902 Other revenue 2,779 2,423 Total operating revenue 187,051 169,030 Operating expenses Operation, maintenance and general 60,692 56,280 Depreciation and amortization 25,061 20,709 Taxes, other than on income 8,649 7,795 Total operating expenses 94,402 84,784 Operating income 92,649 84,246 Other income (expense) Interest expense, net (21,065 ) (22,026 ) Other, net 7,511 11,057 Total other income (expense) (13,554 ) (10,969 ) Earnings before income taxes 79,095 73,277 Income taxes 30,856 28,796 Net earnings $ 48,239 $ 44,481 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, 2008 December 31, 2007 Assets (In thousands) Current assets Cash and cash equivalents $ 308 $ 320 Accounts receivable, billed and unbilled, less allowances of $1,163 and $1,163 respectively 83,131 68,219 Accounts receivable - related parties (Note 4) 5,492 12,067 Gas imbalances - receivable 227,304 104,124 System gas and operating supplies (Note 3) 151,944 180,801 Deferred income taxes, net 6,071 320 Note receivable - CrossCountry Citrus 19,638 9,831 Other 23,703 19,545 Total current assets 517,591 395,227 Property, plant and equipment Plant in service 3,002,262 2,830,068 Construction work-in-progress 354,589 355,695 3,356,851 3,185,763 Less accumulated depreciation and amortization 311,326 290,465 Net property, plant and equipment 3,045,525 2,895,298 Investment in unconsolidated subsidiary 1,831 1,757 Note receivable - Southern Union 111,355 221,655 Note receivable - CrossCountry Citrus 392,582 402,389 Non-current system gas (Note 3) 10,001 18,947 Other 18,088 14,929 Total assets $ 4,096,973 $ 3,950,202 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, 2008 December 31, 2007 (In thousands) Partners' Capital Partners' capital $ 1,240,386 $ 1,192,147 Accumulated other comprehensive income (loss) (24,261 ) 1,636 Tax sharing note receivable - Southern Union (11,820 ) (12,704 ) Total partners' capital 1,204,305 1,181,079 Long-term debt (Note 5) 1,570,493 1,581,061 Total capitalization 2,774,798 2,762,140 Current liabilities Current portion of long-term debt (Note 5) 319,552 309,680 Accounts payable 9,183 21,114 Accounts payable - related parties (Note 4) 88,611 56,706 Gas imbalances - payable 369,185 271,450 Accrued taxes 18,864 14,501 Accrued interest 16,238 20,304 Capital accruals 75,473 97,662 Other 59,739 54,043 Total current liabilities 956,845 845,460 Deferred income taxes, net 253,287 256,448 Other 112,043 86,154 Commitments and contingencies (Note 8) Total partners' capital and liabilities $ 4,096,973 $ 3,950,202 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 48,239 $ 44,481 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 25,061 20,709 Deferred income taxes 6,846 5,319 Other 349 (109 ) Changes in operating assets and liabilities 3,748 21,531 Net cash flows provided by operating activities 84,243 91,931 Cash flows provided by (used in) investing activities: Net decrease (increase) in note receivable - Southern Union 110,300 (19,550 ) Net increase in income taxes payable - related parties 23,126 - Decrease in note receivable - CrossCountry Citrus - 6,664 Additions to property, plant and equipment (204,355 ) (53,527 ) Other (2,760 ) (599 ) Net cash flows used in investing activities (73,689 ) (67,012 ) Cash flows provided by (used in) financing activities: Decrease in book overdraft (10,566 ) (17,209 ) Issuance of long-term debt - 455,000 Repayment of debt - (462,289 ) Issuance costs of debt - (525 ) Net cash flows used in financing activities (10,566 ) (25,023 ) Change in cash and cash equivalents (12 ) (104 ) Cash and cash equivalents at beginning of period 320 531 Cash and cash equivalents at end of period $ 308 $ 427 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (UNAUDITED) Partners' Capital Accumulated Other Comprehensive Income (Loss) Tax Sharing Note Receivable-Southern Union Total (In thousands) Balance December 31, 2007 $ 1,192,147 $ 1,636 $ (12,704 ) $ 1,181,079 Tax sharing receivable - Southern Union - - 884 884 Comprehensive loss: Net earnings 48,239 - - 48,239 Net change in other comprehensive loss (Note 6) (25,897 ) (25,897 ) Comprehensive income 22,342 Balance March 31, 2008 $ 1,240,386 $ (24,261 ) $ (11,820 ) $ 1,204,305 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of Panhandle Eastern Pipe Line Company, LP, a Delaware limited partnership (PEPL), and its subsidiaries (collectively, Panhandle, or the Company) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC) for quarterly reports on Form 10-Q.These statements do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America (GAAP), and should be read in conjunction with Panhandle’s financial statements and notes thereto for the year ended December 31, 2007, which are included in Panhandle’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. The Company does not currently apply Financial Accounting Standards Board (FASB) Statement No. 71, Accounting for the Effects of Certain Types of Regulation (Statement No. 71).In 1999, the Company discontinued application of Statement No. 71 primarily due to the level of discounting from tariff rates and its inability to pass through and recover all costs.The accounting required by the statement differs from the accounting required for businesses that do not apply its provisions.Transactions that are generally recorded differently as a result of applying regulatory accounting requirements include, among others, recognition of regulatory assets, capitalization of an equity component on regulated capital projects and depreciation on assets. 1.Description of Business Panhandle is primarily engaged in the interstate transportation and storage of natural gas and also provides liquefied natural gas (LNG) terminalling and regasification services.The Company is subject to the rules and regulations of the Federal Energy Regulatory Commission (FERC).The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company (Southern Union Company and, together with its subsidiaries, Southern Union); · Trunkline Gas Company, LLC (Trunkline), a direct wholly-owned subsidiary of PEPL; · Sea Robin Pipeline Company, LLC (Sea Robin), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Holdings, LLC (LNG Holdings), an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG Company, LLC (Trunkline LNG), a direct wholly-owned subsidiary of LNG Holdings; and · Pan Gas Storage, LLC (d.b.a. Southwest Gas Storage), a direct wholly-owned subsidiary of PEPL. The Company’s pipeline assets include approximately 10,000 miles of interstate pipelines that transport natural gas from the Gulf of Mexico, South Texas and the panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes region.The pipelines have a combined peak day delivery capacity of 5.5 billion cubic feet per day (Bcf/d) and approximately 74.4 billion cubic feet (Bcf) of owned underground storage capacity.Trunkline LNG, located on Louisiana's Gulf Coast, operates one of the largest LNG import terminals in North America, based on current send out capacity, and has 9.0 Bcf of above ground LNG storage capacity. Southern Union Panhandle, LLC, a direct wholly-owned subsidiary of Southern Union Company, serves as the general partner of PEPL and owns a one percent general partnership interest in PEPL.Southern Union Company owns a ninety-nine percent limited partnership interest in PEPL. 2.New Accounting Principles Accounting Principles Recently Adopted. FASB Statement No. 157, “Fair Value Measurements” (Statement No. 157): Issued by the FASB in September 2006, this Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Where applicable, this Statement simplifies and codifies related guidance within GAAP. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. In February 2008, the FASB released a FASB Staff Position (FSP FAS 157-2, “Effective Date of FASB Statement No. 157”), which delays the effective date of 7 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) this Statement for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually) to fiscal years beginning after November 15, 2008. The Company’s major categories of non-financial assets and non-financial liabilities that are recognized or disclosed at fair value for which, in accordance with FSP FAS 157-2, the Company has not applied the provisions of Statement No. 157 as of January 1, 2008 are i) fair value calculations associated with annual or periodic impairment tests and ii) asset retirement obligations measured at fair value upon initial recognitionor upon certain remeasurement eventsunder FASB Statement No. 143, “Accounting for Asset Retirement Obligations”.The partial adoption on January 1, 2008 of this Statement for financial assets and liabilities did not have a material impact on the Company’s consolidated financial statements. See Note 9 – Fair Value Measurement for more information. FASB Statement
